THE GILLETTE COMPANYEXHIBIT 23a GLOBAL EMPLOYEE STOCK OWNERSHIP PLAN Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the registration statement (No. 333-128859) on Form S-8 of The Gillette Company Global Employee Stock Ownership Plan of our report dated April 2, 2008, with respect to the statements of net assets available for plan benefits of The Gillette Company Global Employee Stock Ownership Plan as of December 31, 2007 and 2006, and the related statements of changes in net assets available for plan benefits for the years then ended
